—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Judge of the County Court, Westchester County, dated October 3, 1992, which granted the application of the County Attorney for revocation of the petitioner’s pistol permit.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
The dismissal of criminal charges against the petitioner cannot bar a subsequent proceeding by the County Attorney to revoke the petitioner’s pistol permit based on the same incident. The District Attorney’s office and the County of Westchester are separate entities which do not stand in sufficient relationship with each other to warrant the invocation *795of the doctrine of collateral estoppel (see, e.g., Brown v City of New York, 60 NY2d 897, 898-899; Nelson v Dufficy, 104 AD2d 234; Doe v City of Mount Vernon, 156 AD2d 329). Moreover, we cannot say on this record that the respondent Judge’s determination was arbitrary, capricious, or an abuse of discretion. Therefore, the determination will not be disturbed. Mengano, P. J., Bracken, Rosenblatt, Ritter and Copertino, JJ., concur.